Citation Nr: 0740090	
Decision Date: 12/20/07    Archive Date: 12/26/07

DOCKET NO.  05-30 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to recognition as the surviving spouse 
of the veteran for Department of Veterans Affairs (VA) 
purposes.   


REPRESENTATION

Appellant represented by:	Honor Zeny A. Nicolas Muerong, 
Attorney at Law


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from December 1941 to July 
[redacted], 1942.  The veteran died on July [redacted], 1942 in service.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines, which determined that the appellant 
did not submit new and material evidence to reopen the claim 
of entitlement to recognition as the veteran's surviving 
spouse for VA purposes.   


FINDINGS OF FACT

1.  In a May 2003 determination, the RO determined that new 
and material evidence had not been received to reopen the 
claim for entitlement to recognition as the veteran's 
surviving spouse for VA purposes.  The appellant did not 
perfect an appeal.

2.  Evidence received since the May 2003 rating determination 
is cumulative and redundant; and by itself or in connection 
with the evidence previously assembled, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim of entitlement to recognition as the veteran's 
surviving spouse for VA purposes.   




CONCLUSION OF LAW

Evidence added to the record since the May 2003 rating 
decision is not new and material; thus, the claim of 
entitlement to recognition as the veteran's surviving spouse 
for VA purposes is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

A surviving spouse for VA purposes is defined as a person of 
the opposite sex whose marriage to the veteran meets the 
requirements of 38 C.F.R. § 3.1(j) (2007) and who was the 
spouse of the veteran at the time of the veteran's death; and 
(1) who lived with the veteran continuously from the date of 
marriage to the date of the veteran's death except where 
there was a separation which was due to the misconduct of, or 
procured by, the veteran without fault of the spouse; and (2) 
has not remarried or has not since the death of the veteran 
lived with another person of the opposite sex and held 
himself/herself out openly to the public to be the spouse of 
such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2007).  A 
surviving spouse may qualify for pension, compensation, or 
dependency and indemnity compensation under the appropriate 
circumstances.  38 C.F.R. § 3.54 (2007). 

VA defines a "marriage" as a marriage valid under the law of 
the place where the parties resided at the time of marriage, 
or the laws of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 
38 C.F.R. § 3.1(j) (2007). 

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.   

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 




Analysis

The evidence of record establishes that the veteran served in 
active duty from December 1941 to July 1942.  The veteran 
died in service on July [redacted], 1941.  The evidence of record 
further shows that the appellant and the veteran had married 
in October 1939.  In December 1951, the appellant was awarded 
VA death compensation as an unmarried widow of a veteran 
whose death was due to service.  

In December 1953, the appellant's death compensation benefits 
were terminated on the basis that it was determined that the 
appellant could not continue to be recognized as an unmarried 
widow of the veteran.  In a November 1953 memorandum, General 
Counsel concluded that the appellant may not continue to be 
recognized as the veteran's unremarried widow for the 
purposes of gratuitous benefits.  General Counsel noted that 
the appellant denied remarriage, denied any ostensibly 
marital cohabitation since the veteran's death, and denied 
giving birth to children after the veteran's death.  General 
Counsel indicated that the evidence was conflicting but the 
entire body of evidence was deemed to require the finding 
that contrary to the appellant's representations, she has 
given birth to two children and such finding renders suspect 
all of the appellant's representations concerning marital 
status and her representation as to the existence or non-
existence of conduct on her part indicative of remarriage.  
General Counsel indicated that the fact that the appellant, 
as the veteran's widow, gave birth to a child conceived after 
the veteran's death does not establish such widow's 
remarriage, but for the reasons heretofore stated at length, 
it does place upon her the burden of showing by clear and 
unmistakable evidence a condition of continued entitlement to 
compensation and that remarriage thus indicated by conduct 
has not taken place.  General Counsel determined that the 
appellant had not met the burden by clear and unmistakable 
evidence that she has continued to be the unremarried widow 
of the veteran.  General Counsel concluded that the appellant 
may not continue to be recognized as the veteran's 
unremarried widow for the purposes of payment of benefits.  
The appellant was notified of this opinion in December 1954 
and did not file an appeal.     

In a February 1974 administrative decision, the RO determined 
that there was no continuous cohabitation between the 
appellant and the veteran from the date of their marriage to 
the date of the veteran's death.  The RO indicated that the 
appellant had submitted several false statements pertaining 
to the paternity of F. and his date of birth.  The RO stated 
that the appellant subsequently admitted that F. was not the 
child of the veteran and F. as born in either 1943 or 1944.  
The RO indicated that they were unable to locate a birth 
certificate for F. but that April [redacted], 1943 was accepted as the 
date of birth according to school records.  The RO found the 
appellant's statements as to continuous cohabitation to be 
incredible.  Regarding the appellant's relationship with 
A.D.C., the RO found that the appellant's statements were 
conflicting and if F. was born in the early part of 1943, her 
relationship with A.D.C. must have commenced prior to the 
death of the veteran.  The RO concluded that there was no 
continuous cohabitation between the appellant and the veteran 
from the date of their marriage until the date of the 
veteran's death.  The appellant was notified of this decision 
in February 1974.  The appellant perfected an appeal. 

In an October 1974 Board decision, the Board affirmed the 
RO's decision and held that the evidence does not show that 
the appellant continuously cohabitated with the veteran from 
the date of their marriage to the date of his death and that 
F. was a child of the appellant but not of the veteran and F. 
was conceived prior to the veteran's death.  The appellant 
was notified of the Board decision.  She subsequently filed 
several claims to reopen and the claims were denied.  More 
recently, the appellant filed a claim to reopen in April 
2003.  In a May 2003 determination, the RO determined that 
new and material evidence had not been received to reopen the 
claim for entitlement to recognition as the veteran's 
surviving spouse for VA purposes.  The appellant did not 
perfect an appeal.  Thus, the May 2003 determination became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In August 2004, the appellant filed an application to reopen 
the claim for entitlement to recognition as the veteran's 
surviving spouse for VA purposes.  The evidence submitted 
since the May 2003 determination consists of a joint 
affidavit by J.P.D.C. and A.L.V. dated in July 2004; a 
marriage certificate dated in October 1939; an affidavit by 
E.B.D.S. dated in September 2004; an affidavit by J.P.D.C. 
dated in September 2004; the veteran's death certificate; 
copies of Army information from the Philippine Army; an April 
1974 statement from the appellant; a copy of a March 1955 
letter from the RO; copy of a January 1952 letter from the 
RO; a December 2004 joint affidavit from P.G. and F.D.C.; a 
November 2004 letter from a municipal civil registrar's 
office; a birth certificate for F.S.D.C.; a December 2004 
affidavit by F.S.D.C.; a November 2004 affidavit from 
E.P.D.C. and P.F.D.C.; a November 1950 affidavit by V.D.C.; 
social security records for F.S.D.C.; a tax record; an August 
2005 certificate form the Philippines Veterans Affairs; an 
August 2005 affidavit by A.C.E.; a stock certificate; and an 
August 2005 affidavit by N.M.R. and S.F.P.  

The October 1939 marriage certificate, the veteran's death 
certificate, the request for Army information, the April 1974 
statement from the appellant, the January 1952 RO letter, and 
the birth certificate for F.S.D.C., are duplicative of the 
evidence that was of record and considered at the time of the 
May 2003 determination.  This evidence is cumulative and 
redundant.  Therefore, this evidence is not new.  

The March 1955 RO letter, the December 2004 affidavit by 
F.S.D.C., the November 12004 affidavit by E.P.D.C. and 
P.F.D.C., the social security records for F.S.D.C., the tax 
records, and the stock certificate are new evidence but this 
evidence is not material.  This evidence is not material 
because it does not relate to an unestablished fact necessary 
to substantiate the claim and it does not raise a reasonable 
possibility of substantiating the claim.  The claim was 
previously denied because VA found that the appellant may not 
be continued to be recognized as the veteran's unmarried 
widow due to remarriage indicated by the appellant's conduct 
and the finding that there was no continuous cohabitation 
between the appellant and the veteran from the date of the 
marriage to the date of the veteran's death.  The March 1955 
letter from the RO addresses an overpayment issue. It does 
not address the issue of whether the appellant should be 
recognized as the unmarried widow of the veteran.  The 
November 2004 statement from the municipal civil registrar's 
office indicates that birth records for the years 1943 to 
1945 were destroyed.  This evidence is not material because 
the issue of ascertaining F.'s birth date is essentially moot 
at this point since the appellant conceded that that F. was 
born in 1943 or 1944.  The December 2004 affidavit by F. is 
not material because the issue of the birth date and 
paternity of F. is a moot issue since the appellant conceded 
that the veteran was not F.'s father and she conceded that F. 
was born in 1943 or 1944.  

The social security records, tax records, the certificate 
from the Philippines veterans Affairs, and the stock 
certificate are not material evidence.  The social security 
records address F. and as noted above, the date of birth and 
paternity of F. is a moot issue.  The tax records and stock 
certificate indicate that the appellant is the heir or spouse 
of the veteran.  The August 2005 certificate from the 
Philippine Veterans Affairs indicates that the appellant was 
awarded a pension based upon her marriage to the veteran.  
The Board notes that the evidence of record already 
establishes that the veteran and appellant were married in 
1939.  The issue in this matter is whether, under VA law and 
regulations, the appellant is entitled to recognition as the 
veteran's unremarried surviving spouse.  The appellant's 
actions and conduct during her marriage to the veteran and 
after the veteran's death is at issue in this case.  This 
evidence does not address this issue.  This evidence does not 
relate to an unestablished fact necessary to substantiate the 
claim and it does not raise a reasonable possibility of 
substantiating the claim. 

The July 2004 joint affidavit by J.P.D.C. and A.L.V.; the 
September affidavit by E.B.D.S.; an affidavit by J.P.D.C. 
dated in September 2004; a December 2004 joint affidavit from 
P.G. and F.D.C.; a November 2004 affidavit from E.P.D.C. and 
P.F.D.C.; a November 1950 affidavit by V.D.C.; an August 2005 
affidavit by A.C.E.; and an August 2005 affidavit by N.M.R. 
and S.F.P, while new, are not material.  In these affidavits, 
the appellant's acquaintances all essentially purport that 
the appellant and the veteran lived together after their 
marriage and/or until the veteran entered service or until 
the veteran's death, and the appellant did not remarry after 
the veteran's death and/or live with another man during her 
marriage to the veteran or after the veteran's death.    

The evidence is relevant to the matter at issue but the Board 
finds that this evidence is not material since it does not 
raise a reasonable possibility of substantiating the claim.  
The issue in this matter is the appellant's conduct during 
and after the marriage to the veteran and whether her conduct 
indicated remarriage after the veteran's death and whether 
there was continuous cohabitation between the appellant and 
veteran from the date of marriage to the date of the 
veteran's death.  The previous determinations which 
terminated the appellant's right to death benefits and to 
recognition as the veteran's unmarried surviving spouse were 
based upon evidence that the appellant conceived a child, F., 
during the marriage to the veteran and before the veteran's 
death.  The appellant initially purported that the child, F., 
was the child of the veteran but later admitted that the 
veteran was not F.'s father.  The evidence also showed that 
that subsequent to the veteran's death, the appellant had a 
relationship with M. and had two children with M.  This 
evidence was the basis for VA's findings that the appellant 
did not continuously cohabitate with the veteran from the 
date of marriage to the date of death and the appellant's 
conduct indicated remarriage after the veteran's death.  The 
evidence cited above, with the exception of the affidavit 
dated in August 2005 by A.C.E., does not address the evidence 
regarding the paternity of the appellant's children, 
specifically F.  In the August 2005 affidavit, A.C.E. 
indicated that F. was conceived before the veteran's death.  

The Board notes once again that the appellant admitted that 
the veteran was not the father of F. or the other children.  
Thus, the Board finds that the evidence cited above is not 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim and it does not raise a 
reasonable possibility of substantiating the claim.  
Regarding the affidavit by A.C.E., the Board finds that 
A.C.E. does not have the competence to render an opinion as 
to when the child F. was conceived.  For the purpose of 
establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Thus, the Board finds that this evidence is not new and 
material, and the claim is not reopened.   

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the appellant has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letters to the appellant in August 2004, October 2004, 
and November 2004.  The letters notified the appellant of 
what information and evidence must be submitted to 
substantiate a claim for entitlement to Dependency and 
Indemnity Compensation benefits.  The letters also defined 
new and material evidence.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letters notified the appellant as to what 
information and evidence must be provided by the appellant 
and what information and evidence would be obtained by VA.  
She was also told to inform VA of any additional information 
or evidence that VA should have, and was told to submit 
evidence in support of her claim to the RO.  The content of 
the letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The letters were 
provided to the appellant before the initial adjudication of 
the claim.   

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim and a claim to reopen.  
Regarding elements (4) and (5) (degree of disability and 
effective date), the appellant was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  
Despite the inadequate notice provided to the appellant on 
these latter two elements, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  In that regard, as the Board concludes that the 
claim is not reopened, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  The record fails to show prejudicial error as 
to timing or content of the VCAA notice.    

The Board finds that all relevant evidence has been obtained 
with regard to the appellant's claim to reopen, and that the 
duty to assist requirements have been satisfied.  The VCAA 
imposes a duty upon VA to seek relevant treatment records in 
all cases.  38 C.F.R. § 3.159(c)(1)-(3).  There is no 
identified relevant evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
appellant in substantiating the claim.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist her in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).





ORDER

New and material evidence has not been received and the claim 
of entitlement to recognition as the surviving spouse of the 
veteran for VA purposes is not reopened.  The appeal is 
denied.   


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


